Citation Nr: 0718834	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-13 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Restoration of a previously-assigned 50 percent disability 
rating for service-connected focal hepatitic nodular 
hyperplasia, currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1997 to January 2001.  

In a July 2001 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California 
granted service connection for focal hepatitic nodular 
hyperplasia with residuals.  A 50 percent disability rating 
was granted.  

In February 2004, following a routine physical examination in 
November 2003, the RO in Muskogee, Oklahoma proposed to 
reduce the assigned disability rating from 50 percent to 20 
percent.  The veteran was informed of the proposed reduction 
by letter dated February 19, 2004.  He did not respond.  In a 
May 2004 rating decision, the disability rating was reduced 
to 20 percent, effective August 1, 2004.  
The veteran has perfected an appeal of that decision. 

In the veteran's April 2005 substantive appeal (VA Form 9), 
he requested a hearing at the RO before a Veterans Law Judge.  
The hearing was scheduled to be held on April 10, 2006.  The 
veteran failed to report for the hearing.  In June 2006, the 
veteran contacted the Board, explaining that he was out of 
the country and did not received notification of the April 
2006 hearing.  In August 2006, the Acting Veterans Law Judge 
who was to have presided at the April 2006 hearing granted 
the veteran motion for another hearing.  A second hearing was 
scheduled to be conducted on May 21, 2007.  The veteran did 
not report for that hearing, and he has not since contacted 
VA.


FINDINGS OF FACT

1.   In a July 2001 rating decision, service connection was 
granted for focal hepatitic nodular hyperplasia with 
residuals; a 50 percent disability rating was assigned under 
Diagnostic Code 7301.  

2.  In February 2004, VA proposed to reduce the assigned 
disability rating from 
50 percent under Diagnostic Code 7301 to 20 percent under 
Diagnostic Code 7345.  A notice of the proposed reduction was 
sent to the veteran by letter dated February 19, 2004.  He 
did not respond.  

3.  In a May 2004 rating decision, the disability rating was 
reduced to 20 percent, effective August 1, 2004.  The 
assigned diagnostic code was unclear, but it appeared to be 
Diagnostic Code 7301.  


CONCLUSION OF LAW

The procedural requirements governing the reduction in 
ratings were not satisfied prior to effectuating the May 2004 
rating decision implementing the proposed reduction. 38 
C.F.R. § 3.105(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks restoration of the initially assigned 50 
percent disability rating for his service-connected liver 
disease.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA). The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.

This case involves a ratings reduction.  As explained below, 
there are specific notice requirements, found in 38 C.F.R. 
§ 3.105(e), which are applicable to reductions in ratings.  
The Board believes that those specific notice requirements 
take precedence over the more general notice requirements 
found in the VCAA.  
The United States Court of Appeals for Veterans Claims (the 
Court) has referred to "the canon of interpretation that the 
more specific trumps the general".  See Zimick v. West, 11 
Vet. App. 45, 51 (1998) ("'a more specific statute will be 
given precedence over a more general one . . . . ") [quoting 
Busic v. United States, 446 U.S. 398, 406 (1980)]; see also 
Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005).

In any event, as will be explained below, the Board is 
restoring the previously assigned 50 percent disability 
rating, based on the RO's failure to fully comply with the 
notice provisions of 38 C.F.R. § 3.105(e).  Any possible lack 
of parallel compliance with the VCAA is rendered harmless 
thereby.

Pertinent law and regulations

Disability ratings - in general

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder. The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present. See 38 C.F.R. §§ 4.1, 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).

When any change in evaluation is to be made, the rating 
agency should assure itself that there has been an actual 
change in the conditions, for better or worse, and not merely 
a difference in thoroughness of the examinations or in use of 
descriptive terms.  See 38 C.F.R. § 4.13 (2006).

Specific rating criteria

The veteran's service-connected focal hepatitic nodular 
hyperplasia was initially rated 50 percent disabling by 
analogy to 38 C.F.R. § 4.114, Diagnostic Code 7301 [adhesions 
of peritoneum], effective February 1, 2001.  See 38 C.F.R. § 
4.20 (2006) [when an unlisted condition is encountered it 
will be permissible to rate it under a closely related 
disease or injury, in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous].
 
The liver disability is currently rated 20 percent disabling, 
evidently by analogy to 38 C.F.R. § 4.114, Diagnostic Code 
7345 [chronic liver disease without cirrhosis], effective 
August 1, 2004.  [The Board will explain below why confusion 
exists concerning the currently assigned diagnostic code.]  

In pertinent part, Diagnostic Code 7345 provides the 
following levels of disability for chronic liver disease 
without cirrhosis:

100%  Near-constant debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain);

60%  Daily fatigue, malaise, and anorexia, with substantial 
weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least six weeks during the past 12-month period, but not 
occurring constantly;

40%  Daily fatigue, malaise, and anorexia, with minor weight 
loss and hepatomegaly, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least four weeks, but less than six 
weeks, during the past 12-month period;

20%  Daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period;

See 38 C.F.R. § 4.114, Diagnostic Code 7345.

In pertinent part, Diagnostic Code 7301 [peritoneum, 
adhesions of] provides the following levels of disability: 

50%  severe adhesions of peritoneum with definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distension, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage.

30%  moderately severe adhesions of peritoneum with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent prolonged episodes of pain.  

10%  moderate adhesions of peritoneum with pulling pain on 
attempting work or aggravated by movements of the body, or 
occasional episodes of colic pain, nausea, constipation 
(perhaps alternating with diarrhea) or abdominal distension.  
See 38 C.F.R. § 4.114.

Reductions in ratings

(i.) Basis for reduction

Congress has provided that a veteran's disability rating 
shall not be reduced unless an improvement in the disability 
is shown to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2002).  The Court has consistently held that 
when an RO reduces a veteran's disability rating without 
following the applicable regulations, the reduction is void 
ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) 
and cases cited therein.

Prior to reducing a veteran's disability rating, VA is 
required to comply with several general VA regulations 
applicable to all rating-reduction cases, regardless of the 
rating level or the length of time that the rating has been 
in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13 (2006); see also Brown v. Brown, 5 
Vet. App. 413, 420 (1993).  These provisions impose a clear 
requirement that VA rating reductions be based upon review of 
the entire history of the veteran's disability.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such 
review requires VA to ascertain, based upon review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations. 

Thus, in any rating-reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  See Faust v. West, 13 
Vet. App. 342, 350 (2000).

(ii.) Procedure

Generally, when reduction in the evaluation of a service- 
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons. 
The beneficiary must be notified at his or her latest address 
of record of the contemplated action and furnished detailed 
reasons therefore.  The beneficiary must be given 60 days for 
the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  See 38 C.F.R. § 3.105(e) (2006).

Factual background

The Board believes that a factual background will aid in an 
understanding of its decision.

The evidence in this case reflects that the veteran sustained 
a liver contusion in an in-service June 1999 motor vehicle 
accident.  In September 1999, focal nodular hyperplasia of 
the liver was diagnosed.  The veteran thereafter complained 
of abdominal pain.  

A fee basis VA examination was performed by QTC Medical 
Group, Inc. in January 2001, while the veteran was still in 
service.  The veteran complained of excruciating abdominal 
pain with occasional nausea, no weight loss and no difficulty 
eating.  The diagnosis was focal hepatitic nodular 
hyperplasia by CT scan and biopsy with residuals chronic 
upper abdominal pain and tenderness.  

In a July 2001 rating decision, the San Diego RO granted 
service connection for focal hepatitic nodular hyperplasia 
with residuals.  A 50 percent disability rating was assigned 
under Diagnostic Code 7301 effective February 1, 2001, the 
day after the veteran left military service.  The 50 percent 
rating was assigned based upon CT evidence of a large mass in 
the liver, as well as evidence of abdominal pain and 
tenderness requiring continuous narcotic medication.

The veteran entered the VA medical system in July 2001.  He 
provided a history consistent with that described above.  The 
veteran complained of continuous right upper quadrant pain. A 
September 2001 CT scan identified a 10.8 x 12.5 centimeter 
mass in the posterior right lobe of the liver.  

In November 2003 the veteran reported for a routine VA (QTC) 
examination.  
The veteran complained of pain in the right upper quadrant, 
fatigue and decreased appetite.  He was on no medication.  
Physical examination was essentially normal.  There was no 
hepatomegaly.  The only residuals identified by the examiner 
were pain in the right abdominal quadrant, easy fatigability, 
and decrease in appetite.

In a February 9, 2004 rating decision, the Muskogee RO 
proposed to decrease the assigned rating from 50 percent to 
20 percent.  The RO changed the Diagnostic Code from 7301 to 
7345 and indicated that under that diagnostic code a 20 
percent disability rating was assigned, based on symptoms 
which included daily fatigue and right upper quadrant pain, 
but without incapacitating episodes and hepatomegaly.

The veteran was sent a letter by the Muskogee RO dated 
February 19, 2004 which informed him of the proposed 
reduction in the assigned disability rating from 
50 percent to 20 percent.  The February 9, 2004 rating 
decision was incorporated by reference.  The veteran was 
informed that he could submit medical evidence in support of 
his claim and that he had a right to a personal hearing.  The 
veteran was informed that if the RO did not received 
additional evidence from him within 60 days, the rating would 
be reduced.  The veteran did not respond to the letter. 

In the May 2004 rating decision which forms the basis for 
this appeal, the RO implemented the reduction of the 
disability rating assigned the veteran's service-connected 
liver disorder from 50 percent to 20 percent, effective 
August 1, 2004.  Curiously, the assigned diagnostic code 
appeared to remain Diagnostic Code 7301. 

In connection with his October 2004 notice of disagreement 
(NOD), the veteran submitted a report of a May 2004 CT scan 
which continued to show a large mass occupying most of the 
right hepatic lobe, consistent with the clinical history of 
focal nodular hyperplasia.  

Analysis

As was discussed in the law and regulations section above, 
under 38 C.F.R. § 3.105(e) requires that the veteran be 
provided with notice which includes "detailed reasons" for 
the contemplated reduction in the assigned disability rating.
In this case, as explained immediately below the notice 
provided to the veteran did not meet the due process standard 
set forth in 38 C.F.R. § 3.105(e).  Indeed, even at this date 
it is difficult to determine the RO's reasoning.    

The principal difficulty with the RO's February 2004 notice 
is that it was (and is) impossible to determine why, or even 
if, the assigned diagnostic code was changed from Diagnostic 
Code 7301 to Diagnostic Code 7345.  Although the February 9, 
2004 rating decision appeared to make this change, no 
explanation was provided therefor.  Moreover, the May 10, 
2004 rating decision appeared not to make the change, since 
the liver disability was rated under Diagnostic Codes 7399-
7301.  
See 38 C.F.R. § 4.27 (2006) [unlisted disabilities requiring 
rating by analogy will be coded first using the numbers of 
the most closely related body part and "99"; hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].  The explanation 
provided in the "Reasons for Decision" section of the May 
10, 2004 rating decision, however, used the criteria for 
Diagnostic Code 7345, not 7301.

This confusion represents a significant due process error.  
The veteran has been provided with no cogent explanation as 
to why or even if the rating code was changed.  See Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992) [any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained].  This is particularly significant because 
Diagnostic Code 7345 does not include a 50 percent rating, 
whereas Diagnostic Code 7201 does.  

Moreover, there is no indication that the entire history of 
the disability was considered.  See 38 C.F.R. § 4.13.  The 50 
percent disability rating was assigned by the San Diego RO 
under Diagnostic Code based on the veteran's complains of 
abdominal pain as well as the mass in his liver.  Neither the 
complaints of abdominal pain or the liver mass have 
decreased.  As noted in the factual background section 
provided by the Board above, CT scans have continued to show 
a liver mass.  It is therefore unclear why the Muskogee RO 
would choose to change the Diagnostic Code, and no cogent 
explanation was in fact provided to the veteran.  

The confusion surrounding the ratings reduction was 
compounded by the statement of the case (SOC) which was 
issued by the RO in February 2005.   Despite the veteran's 
clear statement, in his October 2004 notice of disagreement, 
that he was appealing "the VA decision to lower my rating", 
the RO appeared to treat the matter as an increased rating 
claim (i.e., the starting point for its deliberations was 
20 percent, not 50 percent).  

In short, the Board is left with the distinct impression that 
the due process requirement contained in 38 C.F.R. § 3.105(e) 
have not been satisfied.
The Board concludes that the reduction in the assigned 
disability rating from 50 percent to 20 percent was not done 
in a procedurally correct manner, and that the initially 
assigned 50 percent rating must be restored.



Additional comment

A review of the record shows that the veteran has not 
requested an increased rating.  The reduction in the 
disability rating in 2004 was not based on any communication 
from the veteran asking for an increased rating, but rather 
on the results of the routine QTC examination.  As has been 
alluded to above, the veteran in his October 2004 NOD clearly 
asked that his previously assigned rating be restored; he did 
not ask for a rating in excess of 50 percent.  It appears 
that the RO issued a SOC which incorrectly framed the issue 
as entitlement to an increased rating rather than as 
restoration of the previously assigned 50 percent rating.  

Accordingly, the Board will not address the matter of the 
veteran's entitlement to a rating in excess of 50 percent for 
his service-connected liver disease.  [If the veteran is 
still rated under Diagnostic Code 7301, 50 percent is the 
maximum schedular rating in any event.]  

 
ORDER

The previously assigned 50 percent disability rating for 
service-connected focal hepatitic nodular hyperplasia is 
restored.  The benefit sought on appeal is allowed. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


